department of the treasury internal_revenue_service washington d c sep tllaa tax_exempt_and_government_entities_division uics - decedent taxpayer b date date date date date - trust t state u dear a this is in response to the representative on your behalf as supplemented by correspondence dated and in which he on your behalf request a series of letter rulings under sec_671 sec_678 and sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request letter submitted by your authorized decedent whose date of birth was date died on date survived by his spouse taxpayer b taxpayer b’s date of birth was date at the time of his death the decedent had attained his required_beginning_date as that term is defined in sec_401 of the code f urthermore at the time of his death decedent owned an individual_retirement_account the ira from which he had begun taking required minimum distributions mrds the named primary beneficiary of the ira as of the date of the decedent’s death was trust t article xiii of trust t provides that trust t is governed by and valid under the laws of state u page the trust was established by taxpayer b on date section iii a of trust t provides that during taxpayer b’s life she shall have the right to revoke trust t entirely and to reclaim from the trustee all of the trust property remaining after making payment or provision for payment of all expenses connected with the administration of trust t section iii a provides that during taxpayer b’s life she shall have the right from time to time to withdraw from trust t any part or all of the trust property other than the mrd for the year of the decedent’s death the custodian had not distributed any portion of the ira to trust t or any other person on or about date taxpayer b transferred by means of a trustee to trustee transfer the amounts remaining in decedent’s ira into an ira set up and maintained in her name based on the above facts and representations taxpayer b through her authorized representative requests rulings that trust t will be treated as wholly owned by taxpayer b under code sec_671 and that taxpayer b will therefore be considered as the owner of the trust t assets for federal_income_tax purposes the deemed transfer of the decedent’s ira to trust t followed by the transfer of the decedent’s ira into an ira set up and maintained in the name of taxpayer b will be treated as a spousal_rollover eligible for favorable treatment under sec_408 and pursuant to code sec_408 none of the proceeds of decedent’s ira will be includible in the gross_income of taxpayer b for federal_income_tax purposes for either the calendar_year in which the assets were distributed from decedent’s ira or the calendar_year in which they were transferred into contributed to taxpayer b’s ira with respect to your first ruling_request sec_671 of the code provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_678 of the code provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a page power exercisable solely by himself to vest the corpus or the income therefrom in himself revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of a_trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes therefore based solely on the facts and representations submitted we conclude with respect to your first ruling_request that trust t is a grantor_trust treated as wholly owned by taxpayer b under code sec_671 and sec_678 therefore taxpayer b will be treated as the owner of trust t assets for federal_income_tax purposes with respect to your additional ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira page code sec_408 provides that the rollover rules of code sec_408 do not apply to any amount required to be distributed pursuant to code sec_408 with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date the preamble to the final income_tax regulations under sec_401 of the code also provides in relevant part that a surviving_spouse may elect to treat an ira of his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an unlimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira as his her own if a_trust is the beneficiary of the ira even if she is the sole beneficiary of the trust see preamble pincite federal register18992-18993 however under certain circumstances a surviving_spouse may be eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira with respect to your second and third ruling requests generally if the proceeds of a decedent’s ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira there are exceptions to this general_rule in this case we note that trust t was the named beneficiary of decedent’s ira taxpayer b was the grantor of trust t and in response to your initial ruling_request the service has concluded that taxpayer b is to be treated as the owner of trust t pursuant to code sec_671 and sec_678 furthermore taxpayer b retains the lifetime power_to_revoke trust t and has the power to reclaim trust t property under the circumstances presented in this ruling_request the service will not apply the general_rule but will instead treat amounts distributed from decedent’s ira and eventually placed in an ira set up and maintained in the name of taxpayer b as being received by her ira directly from the decedent’s ira and not from trust t furthermore as noted above taxpayer b was taxpayer a’s surviving_spouse page therefore with respect to your second and third ruling requests we conclude as follows the deemed transfer of the decedent’s ira to trust t followed by the transfer of the decedent’s ira into an ira set up and maintained in the name of taxpayer b will be treated as a spousal rollover’ eligible for favorable treatment under sec_408 and pursuant to code sec_408 none of the proceeds of decedent’s ira will be includible in the gross_income of taxpayer b for federal_income_tax purposes for either the calendar_year in which the assets were distributed from decedent’s ira or the calendar_year in which they were transferred into contributed to taxpayer b’s ira if different please note that our ruling letter does not authorize the rollover of any amounts required to be distributed under code sec_401 and sec_408 this letter_ruling is based on the assumption that decedent’s ira and taxpayer b’s transferee ira referenced herein either met or meet the requirements of code sec_408 at all times relevant thereto the laws of state u it also assumes that trust t is valid under no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling page if you wish to inquire about this ruling es please conto nee ax sincerely yours fea v so employee_plans anager technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative
